Citation Nr: 0610848	
Decision Date: 04/17/06    Archive Date: 04/26/06

DOCKET NO.  04-02 396	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for a low back 
disability.  

2.  Entitlement to service connection for a bilateral knee 
disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The veteran served on active duty from February 1994 to 
October 1997.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2002 rating decision of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which denied the veteran entitlement to service 
connection for a low back disability, and for swollen and 
painful joints.  He responded with a timely Notice of 
Disagreement, and subsequently perfected his appeal of these 
issues upon the filing of a timely substantive appeal.  

In February 2005, he testified via video before the 
undersigned Acting Veterans Law Judge.  During the course of 
his testimony, he stated that in seeking service connection 
for swollen and painful joints, he was referring to his 
knees.  Thus, this issue has been recharacterized as noted on 
the front page of this Board decision.  A transcript of that 
hearing, as well as additional evidence submitted at that 
time with the appropriate agency of original jurisdiction 
waiver, has been associated with the claims folder. 


FINDINGS OF FACT

1.  There is competent evidence showing that the veteran's 
degenerative disc disease, with L5-S1 disc bulging, of the 
lumbosacral spine was incurred during military service.  

2.  There is no competent evidence that the veteran's 
degenerative joint disease of the knees was incurred during 
military service or within a year thereafter.  

CONCLUSIONS OF LAW

1.  The criteria for the award of service connection for 
degenerative disc disease, with L5-S1 disc bulging, of the 
lumbosacral spine have been met.  38 U.S.C.A. §§ 1110, 1112, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2005).

2.  The criteria for the award of service connection for a 
bilateral knee disability have not been met.  38 U.S.C.A. 
§§ 1110, 1112, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b).  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim 
in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In this case, for the reasons set forth below, the VA has 
complied with the VCAA, as well as the implementing 
regulations, in reference to the issues addressed on appeal.

First, the RO informed the veteran of the evidence needed to 
show his entitlement to service connection via March 2001, 
November 2001, and December 2003 letters, the January 2002 
rating decision and subsequent rating decisions, the December 
2003 statement of the case (SOC), and the supplemental 
statements of the case (SSOC).  In addition, the RO letters, 
the SOC, and SSOC provided the veteran with specific 
information relevant to the VCAA.  Thus, no further notices 
are required.  

Furthermore, the Board finds that the claimant has been 
provided with every opportunity to submit evidence and 
argument in support of his claims and to respond to VA 
notices.  Although the VA notices that were provided to the 
veteran do not contain the "fourth element" per se, the 
Board finds that the veteran was otherwise fully notified of 
the need to give to VA any evidence pertaining to his 
claims.  By the informational letter, the rating decisions, 
the SOC, and the SSOC, VA satisfied the fourth element of the 
notice requirements.  Therefore, to decide the appeal 
regarding the veteran's claim discussed herein would not be 
prejudicial error to the claimant.  See VAOPGCPREC 7-2004.  
In addition, in the March 2001 RO letter, the veteran was 
given notice of the VCAA requirements, which was prior to the 
initial January 2002 unfavorable RO decision that is the 
basis of this appeal.  Pelegrini, 18 Vet. App. at 120.

Secondly, the RO has obtained all identified and available 
evidence, including all relevant treatment records and 
examination reports.  Thus, the Board finds that no 
additional evidence, which may aid the veteran's claim or 
might be pertinent to the bases of the claim, has been 
submitted, identified or remains outstanding, and the duty to 
assist requirement has been satisfied.   

II. Service Connection

Service connection may be awarded for a current disability 
arising from a disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303.  Service connection may also be awarded for certain 
disabilities, such as arthritis, which manifest to a 
compensable degree within a statutorily-prescribed period of 
time.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309.  As 
with any claim, when there is an approximate balance of 
positive and negative evidence regarding any matter material 
to the claim, the claimant shall be given the benefit of the 
doubt.  38 U.S.C.A. § 5107.  

In the present case, the veteran seeks service connection for 
a low back disorder.  His service medical records indicate he 
was seen on several occasions during military service for low 
back pain.  Diagnoses included mechanical low back pain, a 
low back sprain, and a low back strain.  He was placed on 
limited duty and physical therapy was ordered.  At the time 
of his July 1997 service separation, he reported a history of 
recurrent back pain.  

Subsequent to service, the veteran continued to experience 
chronic and recurrent low back pain, and sought VA and 
private medical treatment for the same.  According to a 
November 2002 statement from O.C., M.D., the veteran has 
degenerative disc changes of the lumbosacral spine, with 
minimal annular disc bulge.  After examining the veteran and 
reviewing his service medical records, Dr. C. concluded 
"[the veteran's] back condition started in the military."  
VA outpatient medical treatment records also confirm recent 
post-service treatment for degenerative changes of the 
lumbosacral spine.  

As Dr. C.'s November 2002 opinion statement is uncontroverted 
in the record, the Board finds it sufficient to establish 
both a current diagnosis of degenerative disc disease of the 
lumbosacral spine, and a medical nexus with the veteran's in-
service low back pain.  Based on these findings, the Board 
finds that the evidence supports service connection for 
degenerative disc disease, with L5-S1 disc bulging, of the 
lumbosacral spine.  38 U.S.C.A. § 5107(b).   

The veteran also seeks service connection for a bilateral 
knee disorder.  Service medical records reflect complaints of 
left knee pain on several occasions during service.  In 
August 1995, he reported sharp left knee pain after running.  
On physical examination his knee was without swelling, 
effusion, tenderness, or limitation of motion.  He was given 
medication and limited duty.  Left knee pain was again 
reported in November 1996, when the veteran stated he might 
have injured the knee playing basketball.  The impression was 
of left knee pain.  On his June 1997 report of medical 
history, he denied any history of a "trick" or locked knee.  
Likewise, no abnormalities of either knee were noted on his 
concurrent service separation medical examination.  

Subsequent to service, the veteran sought medical treatment 
for low back pain, but did not report knee pain for many 
years.  On private medical examination in February 2001, he 
had no instability in either knee, and range of motion was 
full.  No knee disorders were diagnosed at that time.  

In August 2002, the veteran sought VA outpatient treatment 
for bilateral knee pain.  He reported chronic bilateral knee 
pain for several years, with no history of acute injury.  
Physical evaluation revealed early degenerative joint disease 
medially, with no lateral laxity.  Subsequent VA outpatient 
treatment records also confirm a diagnosis of degenerative 
joint disease of the knees.  Finally, a December 2003 private 
medical examination report also confirms arthritis of the 
knees.  

Although the evidence demonstrates a current diagnosis of 
degenerative joint disease of the knees, the evidence does 
not indicate such a disability was incurred during active 
military service or within a year thereafter, and for this 
reason, service connection for a bilateral knee disorder must 
be denied.  While the veteran sought treatment during service 
for left knee pain, degenerative joint disease of either knee 
was not diagnosed at that time.  His in-service knee pain 
appeared to be acute and transitory, as no chronic disability 
was diagnosed at that time, and his June 1997 service 
separation medical examination was also negative for a knee 
disability.  His first diagnosis of arthritis of either knee 
dates to 2002, approximately five years after the veteran's 
service separation.  Additionally, no medical expert, either 
private or VA, has suggested the veteran's degenerative joint 
disease of the knees began during such service.  The 
veteran's personal, lay opinion on the subject is not 
competent evidence required to establish service connection.  
Grottveit v. Brown, 
5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992).  Accordingly, the Board finds that the 
preponderance of the evidence is against the award of service 
connection for a bilateral knee disability.  38 U.S.C.A. § 
5107(b).


ORDER

Subject to the law and regulations governing the payment of 
monetary benefits, service connection for degenerative disc 
disease, with L5-S1 disc bulging, of the lumbosacral spine is 
granted.  

Service connection for a bilateral knee disability is denied.  



____________________________________________
MICHELLE L. NELSEN
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


